PER CURIAM.
This sixteen-year-old defendant was convicted of third-degree murder and aggravated assault and was sentenced as an adult to fourteen and one-half years imprisonment followed by six months community control with credit for time served. Sentencing on the aggravated assault charge was withheld. We reverse the conviction for aggravated assault as it arises from the same act as the conviction for third-degree murder. Carawan v. State, 515 So.2d 161 (Fla.1987); Harper v. State, 386 So.2d 808 (Fla. 1st DCA 1980). We thus remand for resentencing as the reversal of the aggravated assault conviction will change the scoresheet. In all other respects we affirm the trial court.
*1198Reversed and remanded for proceedings in accordance with this opinion.
ANSTEAD, GUNTHER and WARNER, JJ., concur.